[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE
Before the court are twenty plaintiffs' tax appeals brought under provisions of § 12-117a of the statutes alleging excessive valuations of their various units in the Eastwoods Condominium in Waterbury. The city has moved to strike the complaint on grounds of misjoinder. On a motion to strike all facts pled are for purposes of the motion admitted. That means that the fact that Eastwoods is a common interest community must for the purposes of the motion be conceded. This means that every unit has an interest in the common areas and the valuation of them and the real estate interest comprising each unit is burdened by common burdens benefiting each and every other unit. In those ways the tax appeals all deal with the same "subject of action" required by Practice Book § 133 for the joinder of actions. That same rule's requirement that "[t]he several causes of action so united. . .shall affect all the parties. . ." is also so met. The motion to strike is denied.